DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claim 1 is the tilt lever assembly having a tilt lever assembly center of mass that is positioned such that an inertial force acting in the forward direction on the tilt lever assembly center of mass urges the tilt lever towards the locked position, in combination with other features of claim 1;
the allowable subject matter of claim 17 is the tilt lock mechanism including a tilt lock lever counterweight that is rotatably coupled to the tilt lock lever such that the tilt lock lever counterweight rotates with the tilt lock lever about the tilt lock lever pivot axis and provides a tilt lock mechanism center of mass at a position where an inertial force acting in the forward direction on the tilt lock mechanism center of mass urges the tilt lock lever towards the engaged position, in combination with other features of claim 17;
the allowable subject matter of claim 19 is a tilt lever biasing member that is connected to and biases the tilt lever toward the locked position, in combination with other features or claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614